Plaintiff-appellant Shane Venkatesan appeals from a grant of summary judgment rejecting his claims that, inter alia, (1) defendant-appellee Harold Roth violated his due process rights in terminating his Section 8 Housing Assistance Benefits, (2) Sharon Venkatesan’s arson in the third degree was not violent criminal activity, which triggered the loss of Section 8 benefits, and (3) the Section 8 benefits were terminated because of Shane Venkatesan’s race or national origin.
Finding no merit in any of Venkatesan’s contentions, we affirm the district court.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.